Exhibit 10.1

FIRST AMENDMENT TO
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

WHEREAS, AXIS Specialty Limited, a Bermuda company, and Michael A. Butt
previously entered into a Supplemental Executive Retirement Agreement dated
January 1, 2004 (the “Agreement”); and

WHEREAS, amendment of the Agreement is now considered desirable;

NOW, THEREFORE, the Agreement is hereby amended, effective as of May 12, 2006,
in the following particulars:

1.             By substituting “January 1, 2010” for “January 1, 2009” where the
latter phrase appears in Section 1 of the Agreement.

2.             By substituting the following for the chart preceding Section 1
of Exhibit A to the Agreement:

Applicable Year

 

Base Pension Amount

January 1, 2004 through December 31, 2004

 

$250,000

January 1, 2005 through December 31, 2005

 

$257,500

January 1, 2006 through December 31, 2006

 

$265,225

January 1, 2007 through December 31, 2007

 

$273,182

January 1, 2008 through December 31, 2008

 

$281,377

January 1, 2009 through December 31, 2009

 

$289,819

January 1, 2010 through December 31, 2010

 

$398,513

January 1, 2011 through December 31, 2011

 

$407,468

January 1, 2012 through December 31, 2012

 

$416,693

January 1, 2013 through December 31, 2013

 

$426,193

January 1, 2014 through December 31, 2014

 

$435,979

January 1, 2015 through December 31, 2015

 

$346,058

January 1, 2016 through December 31, 2016

 

$356,440

January 1, 2017 through December 31, 2017

 

$367,133

January 1, 2018 through December 31, 2018

 

$378,147

The parties have executed this Amendment effective as of May 12, 2006.

AXIS Specialty Limited

 

 

 

 

By:

/s/ Frank J. Tasco

 

Its

 

 

 

/s/ Michael A. Butt

 

 

Michael A. Butt

 


--------------------------------------------------------------------------------